Per curiam.
This disciplinary matter is before the Court on the Petition for Voluntary Discipline filed by Respondent Michael F. Greene (State Bar No. 307901) in which he requests a suspension of between 18 and 24 months, with conditions, for his admitted violations of Rules 1.3, 1.4, 1.15 (I), 1.15 (II), 1.16 (d), and 8.4 of the Georgia Rules of Professional Conduct found in Bar Rule 4-102 (d). The State Bar recommends that the Court accept the petition, which would resolve two disciplinary matters.
In the petition Greene, who has been a member of the State Bar since 1993, admits that in one matter he was retained by a client in a case arising out of an automobile accident. Greene settled the case but did not fully remit all the funds that were due to the insurance provider, resulting in the insurance agent contacting the client, who filed a grievance against Greene. Thereafter, Greene fully compensated his client, as the insurance agent indicated the provider was not interested in asserting any claim against the funds. Greene admits that he violated all the Rules set forth above. In the second matter, a client retained Greene to represent him in a case involving the client’s company. Greene failed to appear on the date the case was called for trial, and judgment was entered against his client. After the grievance *898was filed, Greene fully reimbursed his client for the judgment amount and the attorney fees he paid Greene. Greene admits that in this matter he violated Rules 1.3 and 1.4. Greene submits that he experienced personal and emotional problems during the relevant time periods, and that he was dealing with clinical depression, alcoholism, and bipolar issues. He improved, but relapsed, and is still undergoing outpatient treatment. Greene’s wife left him and took their infant son out of the state. He has sought and obtained interim rehabilitation, psychiatric counseling and medication, and has not practiced law since he received the two grievances. Greene expresses remorse for his conduct. He agrees to an 18-to-24-month suspension, with reinstatement conditioned upon proper certification to the State Bar from a psychiatrist that he has no impairment or conditions that would affect his ability to practice law. In its Response, the State Bar notes the mitigating factors of no prior disciplinary history, personal or emotional problems, timely good faith effort to make restitution or rectify the consequences of his misconduct, cooperative attitude towards the disciplinary proceedings, and remorse, and cites In the Matter of Ballard, 279 Ga. 663 (619 SE2d 625) (2005), In the Matter of Weems, 270 Ga. 145 (507 SE2d 736) (1998), In the Matter of Hodges, 268 Ga. 114 (485 SE2d 791) (1997) and In the Matter of Taylor, 268 Ga. 754 (493 SE2d 708) (1997) as examples of cases in which 18-month or two-year suspensions were imposed for violations involving client funds.
Having reviewed the record, we agree that acceptance of Greene’s petition is appropriate given the facts admitted, the evidence he submitted regarding his health issues and the mitigating factors. Accordingly, we accept the Petition for Voluntary Discipline and direct that Michael F. Greene be suspended from the practice of law in Georgia for a period of 18 months from the date of this opinion. The suspension shall be lifted only upon Greene providing to the Office of the General Counsel of the State Bar proper certification from a licensed psychiatrist that he has no impairment or conditions that would affect his ability to practice law, and the certification shall be dated no more than three months prior to the date of the end of his 18-month suspension. He shall submit his petition for reinstatement to the Review Panel for issuance of a report and recommendation to this Court, and he shall not undertake the practice of law until this Court issues an opinion granting or denying his petition for reinstatement, see In the Matter of Fair, 292 Ga. 308 (736 SE2d 430) (2013). Greene is reminded of his duties under Bar Rule 4-219 (c).

Petition for voluntary discipline accepted. Eighteen-month suspension with conditions.


All the Justices concur.

*899Decided October 21, 2013.
Robert H. Citronberg, for Greene.
Paula J. Frederick, General Counsel State Bar, Jenny K. Mittelman, Assistant General Counsel State Bar, for State Bar of Georgia.